NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted December 7, 2020*
                              Decided December 7, 2020

                                         Before
                       FRANK H. EASTERBROOK, Circuit Judge

                       DANIEL A. MANION, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge

No. 20-1945

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Central District of Illinois.

      v.                                          No. 12-cr-40031-006

QUBID M. COLEMAN,                                 Sara Darrow,
     Defendant-Appellant.                         Chief Judge.



                                       OR D E R

        Qubid Coleman, a federal prisoner, moved to reduce his sentence under the First
Step Act, arguing that the Act retroactively reduced the statutory minimum sentence for
the cocaine-trafficking offense to which he pleaded guilty, 21 U.S.C. § 841(b)(1)(A). The
district court denied his motion because his sentence already complies with the
retroactive provision of the Act. We agree and affirm.



      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1945                                                                          Page 2

        In 2014, Coleman was sentenced for conspiring to distribute and possess with the
intent to distribute at least 280 grams of cocaine base. See 21 U.S.C. §§ 846, 841(a)(1),
841(b)(1)(A). In light of two prior felony drug convictions, Coleman acknowledged that
he faced a mandatory life sentence. See id. § 841(b)(1)(A). After the government moved
for a reduced sentence because of Coleman’s substantial assistance in prosecuting
another person, see 18 U.S.C. § 3553(e), the district court sentenced him to 324 months’
imprisonment. Coleman appealed, and we remanded the case for resentencing because
the government conceded error in the conditions of supervised release. See United States
v. Coleman, 806 F.3d 941, 946 (7th Cir. 2015). The district court resentenced him in 2016
to the same terms of imprisonment and supervised release, and we dismissed a second
appeal as frivolous. See United States v. Coleman, 676 F. App’x 596 (7th Cir. 2017).

        Back again, Coleman asked the district court for a sentence reduction under § 404
of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222. He argued that
§ 404(b)’s retroactive application of § 2 of the Fair Sentencing Act of 2010, Pub. L.
No. 111-220, 124 Stat. 2372, 2372, reduced the statutory minimum sentence for his
conviction and thereby qualified him for a reduced sentence. The district court
disagreed. It ruled that when it sentenced him in 2014, the court applied the Fair
Sentencing Act of 2010, so he is ineligible for a sentence reduction based on a post-2010
change of law. See First Step Act, § 404(c) (“No court shall entertain a motion made
under this section to reduce a sentence if the sentence was previously imposed … in
accordance with the amendments made by sections 2 and 3 of the Fair Sentencing
Act.”).

       On appeal, Coleman contends that he was not sentenced under the Fair
Sentencing Act of 2010. He is wrong. Section 404(b) of the First Step Act applies the Fair
Sentencing Act of 2010 retroactively to those convicted of trafficking the amounts of
cocaine specified in § 2 of the 2010 Act and sentenced before its effective date. See, e.g.,
Dorsey v. United States, 567 U.S. 260, 269–70 (2012); United States v. Sutton, 962 F.3d 979,
982 (7th Cir. 2020). Coleman, however, was already sentenced under § 2 of the Fair
Sentencing Act when the district court sentenced him in 2014. His sentencing came four
years after the 2010 Act went into effect, and the court used the 2012 version of the
sentencing guidelines that incorporated its provisions. See Dorsey, 567 U.S. at 269–70.

        Coleman appears to seek a sentence reduction under a different provision of the
First Step Act, § 401 rather than § 404(b). He contends that he was sentenced based on
his “career offender status,” which in his view the First Step Act modified. But again he
is wrong. Section 401, which did reduce the enhanced sentences for defendants with
No. 20-1945                                                                           Page 3

some prior drug felonies, is not retroactive. See United States v. Jackson, 940 F.3d 347, 350,
353 (7th Cir. 2019). By its terms, § 401 applies to offenses committed “before the date of
enactment of this Act, if a sentence for the offense has not been imposed” as of its
enactment. Coleman was both sentenced (in 2014) and resentenced (in 2016) before
Congress enacted the First Step Act in 2018. So § 401 does not apply to him.

                                                                                 AFFIRMED